21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Larry MOUTRAY, Appellant,v.Michael GROOSE, Superintendent; Attorney General of theState of Missouri, Appellees.
No. 93-2950WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 17, 1994.Filed:  April 6, 1994.

Before FAGG, Circuit Judge, BRIGHT, Senior Circuit Judge, and WOLLMAN, Circuit Judge.
Per CURIAM.


1
Larry Moutray appeals the district court's denial of Moutray's application for writ of habeas corpus.  Having carefully reviewed the record, we conclude Moutray's ineffective assistance of counsel claim is without merit.  We thus affirm the district court.  See 8th Cir.  R. 47B.